ORDER

PER CURIAM.
AND NOW, this 30th day of November, 2004, the Petition for Allowance of Appeal is hereby granted, limited to the'following issues:
Did the Superior Court err in reviewing the trial court’s order under the rules of law set forth in Kutsenkow v. Kutsenkow, 414 Pa. 610, 202 A.2d 68 (1964), and Dudash v. Dudash, 313 Pa.Super. 547, 460 A.2d 323 (1983), which relate to the law of mistake in the context of reforming a deed, when the trial court did not frame its remedy as one of reformation, but rather, as an equitable mortgage?
Did the Superior Court err in concluding that the trial court lacked a proper basis for awarding equitable relief to Regions?